UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 13, 2007 GREATER COMMUNITY BANCORP (Exact name of registrant as specified in its charter) NEW JERSEY 000-14294 22-2545165 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 55 UNION BOULEVARD, TOTOWA, NJ 07512 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code 973-942-1111 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ý Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ý Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. Entry into Merger Agreement On November 13, 2007, Greater Community Bancorp (“GCB”) entered into an Agreement and Plan of Merger (the “Merger Agreement”) with Oritani Financial Corp. (“OFC”), pursuant to which GCB will merge with and into OFC, with OFC being the surviving corporation (the “Merger”).In connection with the Merger, Greater Community Bank, a wholly-owned subsidiary of GCB, will be merged with and into Oritani Savings Bank, a wholly-owned subsidiary of OFC. A press release announcing the Merger is attached hereto as Exhibit 99.1 and is incorporated herein by reference. GCB will file an additional current report on Form 8-K, which will further describe, and contain the text of, the Merger Agreement. Additional Information and Where to Find It OFC and GCB will file a registration statement, a proxy statement/prospectus and other relevant documents concerning the proposed Merger with the Securities and Exchange Commission (the “SEC”).SHAREHOLDERS ARE URGED TO READ THE REGISTRATION STATEMENT AND THE PROXY STATEMENT/PROSPECTUS WHEN IT BECOMES AVAILABLE AND ANY OTHER RELEVANT DOCUMENTS FILED WITH THE SEC, AS WELL AS ANY AMENDMENTS OR SUPPLEMENTS TO THOSE DOCUMENTS, BECAUSE THEY WILL CONTAIN IMPORTANT INFORMATION ABOUT THE MERGER. You will be able to obtain a free copy of the proxy statement/prospectus, as well as other filings containing information about OFC and GCB, at the SEC’s Internet site (http://www.sec.gov).Copies of the proxy statement/prospectus to be filed by OFC also can be obtained, when available and without charge, by directing a request to Oritani Financial Corp., Attention: Kevin J. Lynch, 370 Pascack Road, Township of Washington, New Jersey 07676, (201) 664-5400 or to Greater Community Bancorp, Attention: Anthony M. Bruno, 55 Union Boulevard, Totowa, New Jersey 07512, (973) 942-1111. Participants in Solicitation Greater Community Bancorp, Oritani Financial Corp. and their respective directors and executive officers may be deemed to be participants in the solicitation of proxies from the shareholders of Greater Community Bancorp and Oritani Financial Corp. in connection with the Merger.Information about the directors and executive officers of Greater Community Bancorp and their ownership of Greater Community Bancorp common stock is set forth in Greater Community Bancorp’s most recent proxy statement as filed with the SEC on Schedule 14, which is available at the SEC’s Internet site (http://www.sec.gov) and upon request from Greater Community Bancorp at the address in the preceding paragraph.Information about the directors and executive officers of Oritani Financial Corp. is set forth in Oritani Financial Corp.’s most recent proxy statement filed with the SEC on Schedule 14A, which is available at the SEC’s Internet site and upon request from Oritani Financial Corp. at the address set forth in the preceding paragraph.Additional information regarding the interests of these participants may be obtained by reading the proxy statement/prospectus regarding the proposed Merger when it becomes available. Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995 A number of the matters discussed in the press release incorporated by reference into Item 8.01 above that are not historical or current facts deal with potential future circumstances and developments, in particular, information regarding the new company, including expected synergies from the merger of OFC and GCB, combined operating and financial data, competitive strengths, growth opportunities, and whether and when the transactions contemplated by the merger agreement will be consummated.The discussion of such matters is qualified by the inherent risk and uncertainties surrounding future expectations generally, and also may materially differ from actual future experience involving any one or more of such matters.Such risks and uncertainties include:the failure to realize capital and operating expense synergies in the timeframe expected or at all; the merger may involve unexpected costs or liabilities; the result of the review of the proposed merger by various regulatory agencies, and any conditions imposed on the new company in connection with the consummation of the merger; approval of the merger by the stockholders of OFC and GCB and satisfaction of various other conditions to the closing of the merger contemplated by the merger agreement; and the risks that are described from time to time in GCB’s reports filed with the United States Securities and Exchange Commission, including GCB’s annual report on Form 10-K for the year ended December 31, 2006, and subsequent reports filed with the Securities and Exchange Commission. Item 9.01Financial Statements and Exhibits. (d) Exhibits.The following exhibit is being filed with this Report and is attached hereto: Exhibit No. Description of Exhibit 99.1 Press release of Greater Community Bancorp dated November 14, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GREATER COMMUNITY BANCORP Date: November 14, 2007 /s/ Stephen J. Mauger Stephen J. Mauger Senior Vice President, Treasurer and Chief Financial Officer
